   4:20-cr-03071-RGK-CRZ Doc # 23 Filed: 12/16/20 Page 1 of 1 - Page ID # 47




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                   4:20CR3071
         vs.
                                                                      ORDER
SHANE ROBERT SMITH,

                       Defendant.


       For the reasons stated in General Orders 2020-14, 2020-15 and 2020-16, regarding
continuances due to Novel Coronavirus and COVID-19 Disease,

         IT IS ORDERED that:

         (1)   The trial of this matter is continued until further order of the court.

         (2)   This matter is referred to Magistrate Judge Zwart for rescheduling trial.

        (3)    The ends of justice and public health considerations served by continuing the
trial outweigh the interests of the public and the defendant in a speedy trial, and the time
between December 16, 2020 and the new trial date, shall be deemed excludable time in any
computation of time under the requirements of the Speedy Trial Act, because although
counsel have been duly diligent, additional time is needed to adequately prepare this case
for trial and to protect the public, court, parties, and counsel from illness. 18 U.S.C. §
3161(h)(1) & (h)(7). Failing to timely object to this order as provided under this court’s
local rules will be deemed a waiver of any right to later claim the time should not have
been excluded under the Speedy Trial Act.

         (4)   The Clerk of Court shall provide a copy of this order to Magistrate Judge
Zwart.

         December 16, 2020.                 BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
